Verdict for the plaintiff, subject to the opinion of the Court on the following case: — The plaintiff ivas born a slave in Virginia, in 1779, and became the property of the defendant, a citizen of Virginia. In June, 1789, the defendant sent her to New Jersey, where she remained three years in the service of the defendant’s mother, but continued all that time the property of the defendant. At the end of the three years, the plaintiff returned to Virginia, to the service of the defendant, and has so remained until the time of bringing her action.
Judgment for the defendant, by Marshall and Cranch, Judges. Kilty, C. J., doubted. (See Act of Assembly of Virginia, 17th December, 1792, ed. 1832, p. 186.)